Citation Nr: 0819221	
Decision Date: 06/11/08    Archive Date: 06/18/08

DOCKET NO.  06-29 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date prior to December 17, 2003 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from November 1981 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, in which a 100 percent 
evaluation for PTSD was assigned as of December 17, 2003.

The veteran appeared at a Travel Board hearing before the 
undersigned Veterans Law Judge in March 2008.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

During the March 2008 VA Travel Board hearing, the veteran 
testified that she also saw a private doctor for mental 
health treatment in Reidsville, North Carolina.  The Board 
has reviewed the claims file to ascertain whether records of 
such treatment have been associated with the record, but all 
medical reports received in conjunction with the current 
claim have been from VA facilities.  Particularly in view of 
38 C.F.R. § 3.400(o)(2), under which the effective date of an 
increase will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date, these private treatment records may well contain 
findings relevant to the issue at hand.  Under 38 C.F.R. 
§ 3.159(c)(1) (2007), the Board therefore has a duty to make 
sufficient efforts to obtain such records.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be contacted and 
requested to complete a signed release 
form, with full address information, for 
the cited private doctor's treatment for 
PTSD.  Upon receipt of this release form, 
all records of noted medical treatment 
from this doctor should be requested.  
All records obtained pursuant to this 
request must be included in the veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.

2.  After completion of the above 
development, the veteran's claim of 
entitlement to an effective date prior to 
December 17, 2003 for the grant of a 100 
percent evaluation for PTSD should be 
readjudicated.  If the determination 
remains less than fully favorable to the 
veteran, she and her representative 
should be furnished with a Supplemental 
Statement of the Case and given an 
opportunity to respond.

Then, if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on this 
matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



